Citation Nr: 1210081	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  06-07 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a postoperative left knee meniscus injury, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for arthritis of the upper right foot.

3.  Entitlement to service connection for arthritis of the bilateral shoulders.

4.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982 with subsequent service in the Alabama Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005, August 2007, and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

The issue of entitlement to service connection for a cervical spine disorder is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  On November 16, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for arthritis of the upper right foot and entitlement to service connection for arthritis of the bilateral shoulders.

2.  The medical evidence of record shows that the Veteran's left knee disability is manifested by flexion to 95 degrees, 110 degrees, 118 degrees, 120 degrees, and 130 degrees with subjective reports of pain and extension limited to 0 degrees.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for arthritis of the right upper foot and entitlement to service connection for arthritis of the bilateral shoulders have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for an increased rating in excess of 10 percent for a left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Upper Foot and Bilateral Shoulders

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

By an August 2007 rating decision, the RO denied the Veteran's claims for entitlement to service connection for arthritis of the right upper foot and entitlement to service connection for arthritis of the bilateral shoulders.  In August 2007, the Veteran filed a notice of disagreement with regard to those issues, and in August 2008, he perfected his appeal.  However, in a November 2011 written statement, the Veteran withdrew his appeal regarding those issues.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to service connection for arthritis of the right upper foot and entitlement to service connection for arthritis of the bilateral shoulders, and they are dismissed.

II.  Left Knee

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to a May 2011 readjudication of the Veteran's claim, letters dated in January 2005, July 2005, March 2006, June 2008, and January 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Cir. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although some of the Veteran's Alabama Army National Guard records have not been associated with the claims file, the RO made four attempts to obtain those records and did not receive a response from the Veteran's current unit.  Thus, the Board finds that they are unavailable and that reasonable efforts to obtain those records have been made.  38 C.F.R. § 3.159(c)(1).  In addition, the Veteran was provided with three VA examinations with regard to his left knee disorder, and has not indicated that he found any of the examinations to be inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the Board finds that the VA examinations provided in this case are adequate, as they provide sufficient detail to determine the severity of and rate the Veteran's left knee disorder during the time period on appeal, and to issue a fully informed decision on the Veteran's claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

With regard to the Veteran's claim for entitlement to an increased rating, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In an October 2004 rating decision, the RO granted service connection for a left knee disorder, and assigned an initial evaluation of 10 percent, effective July 17, 2003, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260.  In January 2005, the Veteran filed the present claim seeking an increased rating for his service-connected left knee disorder.  By an April 2005 rating decision, the RO denied an increased rating greater than 10 percent for a left knee disorder.  In May 2005, the Veteran filed a notice of disagreement, and in March 2006, he perfected his appeal.

The Veteran's left knee disorder is assigned a 10 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260.  The hyphenated code is intended to show that the Veteran's left knee disorder is rated analogously to limited flexion of the leg under Diagnostic Code 5260.  See 38 C.F.R. § 4.20 (2011) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2011) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99"). 

In March 2004, the Veteran underwent a VA joints examination.  The Veteran reported that he had a subtotal lateral meniscectomy, chondroplasty, Stedman pick procedure to the medial femoral condyle, synovectomy, and open arthrotomy with removal of loose bone and cartilage in 2003.  The Veteran complained of pain which he rated as a 4 on a 1 to 10 scale.  He reported weakness and stiffness, but denied any swelling, heat, redness, or instability.  He noted that he had a lack of endurance and associated soreness.  He stated that he had flares of pain at least once per month which lasted for 10 minutes, and that his pain increased to a 6 at that time.  He noted precipitating factors, including sitting for long periods of time, and alleviating factors, including ice and Aspirin.  He reported that he had additional limitation of motion or function up to 10 percent.  The Veteran did not use a cane or corrective shoes.  He denied problems with dislocation or subluxation.  The Veteran noted that he missed eight weeks of work due to his surgical procedure.  Functionally, he reported increased problems with pain while walking for long periods, pain with bending or stooping or working in the yard, and inability to run on a consistent basis.  

Physical examination revealed the left knee to have a lateral incision that was 5 centimeters (cm.) in length.  Distributed around the patella were three arthroscpic incisions that were 0.5 cm. in circumference, and well-healed.  The Veteran had slight swelling in his left knee and there was crepitus on range of motion.  Range of motion revealed flexion to 118 degrees and extension to 0 degrees.  There was no tenderness.  The anterior cruciate ligament, posterior cruciate ligament, varus, valgus strain, and a McMurray's test were all negative.  There was slight pain noted over the incisional site.  The dorsalis pedis pulses were 2/2, and the posterior tibial pulses were 1/1.  Leg strength was 5/5.  Reflexes were within normal limits.  The Veteran had a slight limp on evaluation of gait.  He was able to walk on his heels and toes without unsteadiness.  Left knee films were normal.  The diagnosis was left knee meniscus injury, status post arthroscopy with subtotal lateral meniscectomy, chondroplasty, Stedman Pick procedure to the medial femoral condyle, synovectomy, and open arthrotomy with removal of loose bodies and cartilage.  There was mild to moderate impairment related to pain and decreased range of motion.

In December 2004, the Veteran reported left knee pain and stiffness, particularly early in the morning and after being sedentary for periods of time.  Examination of the lower extremities was normal, with 5/5 muscle strength, no muscle atrophy, and no effusion.  The bilateral knee joints were stable and there was a surgical scar on the lateral side of the left anterior knee.  The diagnosis was knee arthralgia.  December 2004 x-rays of the left knee were "[e]ssentially normal."  A January 2005 VA treatment record notes the Veteran's complaints of left knee pain.  Examination revealed a healed incision at the lateral patella.  There was some tenderness at the lateral patellar facet.  Range of motion revealed flexion to 120 degrees and extension to 0 degrees.  There was no instability.  X-rays were reported to be "OK."  The diagnosis was probable osteochondral problem.  A February 2005 VA treatment record notes the Veteran's complaints of left knee pain, which was worse in the morning.  He indicated that he used a knee brace, Lodine, and capsaicin cream.  Physical examination of the extremities showed no edema, cyanosis, or clubbing.  Also, there were no effusions noted and range of motion was intact.  There was tenderness over the lateral left knee.  The diagnosis was osteoarthritis.

Private medical treatment records from June 2005 through July 2005 note the Veteran's continued complaints of and treatment for a left knee disorder.  A June 2005 magnetic resonance imaging scan (MRI) of the left knee revealed irregularity of the articular cartilage of the medial femoral condyle, with underlying subchondral cystic change and a small joint effusion.  In July 2005, the Veteran stated that he had problems with his left knee.  The physician indicated that an MRI of the left knee showed irregularity of the medial femoral condyle with some cystic changes.  The physician noted that he scoped the knee several years before and at that time, the left knee had synovitis with loose pieces of cartilage in the knee.  There were degenerative changes on the medial and lateral condyle where they did a Steadman pick.  The Veteran indicated that his knee hurt every day when he finished work, but that it did not swell.  The left knee had full range of motion, with no swelling on examination.  The physician stated that the left knee was probably developing some early arthritis.  

A July 2005 VA treatment record notes the Veteran's complaints of left knee pain.  Examination of the extremities revealed no edema, cyanosis, or clubbing.  The diagnosis was knee arthralgia.

In a May 2005 notice of disagreement, the Veteran reported that he had frequent weakness, fatigability, and stiffness in his left knee.  He noted that he wore a knee brace during flare-ups that occurred every day.  He indicated that he had reduced range of motion and occasional swelling of the joint.  

In September 2005, the Veteran underwent a VA scars examination.  He reported that he had constant pain and tenderness in the scarred area of his left knee.  He stated that it felt as if something was underneath the scar and crawling.  The Veteran also noted that his knee had been giving way.  He indicated that when he bent his left knee, he felt tightness in the scarred area which caused increased pain at the scarred site.  Physical examination revealed that the Veteran ambulated with a significant limp to the left using no ambulatory aid.  Inspection of the scarred area revealed a 7.25 cm. well-healed, hypopigmented, raised scar on the lateral side of the left knee.  He was somewhat guarded of the scarred area, and it was tender to touch.  There was some mild erythema or edema around the scar.  The scar was mildly adhered to underlying tissue with slight inflammation.  When flexing the knee, the scarred area became taut and tight and the Veteran experienced increased tenderness around the scarred area.  Range of motion of the left knee revealed flexion to 130 degrees and extension to zero degrees, with moderate limitation due to pain.  The scarred area affected less than one percent of exposed areas and less than one percent of the total body affected.  The diagnosis was scar.

In a November 2005 statement, H.R. reported that he witnessed the Veteran stumbling and tripping over low lying objects while attempting to pass over them.

In a March 2006 statement, J.A., M.D. reported that the Veteran's left knee had flexion to 130 degrees and extension to 0 degrees.  He found ligamentous instability of the left knee, with an anterior drawer test, which was not marked.  Dr. J.A. stated that the left knee did not have instability to varus or valgus stress.  Dr. J.A. concluded that the left knee was minimally unstable, but that since he could not fully extend the knee and because of the damage to the articular cartilage of the knee, he had symptoms of "moderate instability" in the knee.  

A July 2006 VA treatment record notes the Veteran's complaints of left knee pain and swelling after running for exercise.  He also reported some "giving way."  Physical examination revealed the left knee to have a surgical scar and some generalized edema.  Limited extension and flexion was reported, but no instability was noted.  The diagnosis was left knee arthralgia.  A July 2006 VA x-ray of the left knee showed minimal degenerative changes and suprapatellar bursa soft tissue swelling.  An August 2006 VA treatment record reveals that the Veteran reported chronic left knee pain, mostly when ambulating a good distance.  He denied locking or giving out of the knee.  Physical examination revealed range of motion of the left knee, with flexion to 110 degrees and extension to 0 degrees.  There was no medial or lateral joint line tenderness, and medial and lateral instability was absent.  The diagnosis was degenerative joint disease posttraumatic left knee.  The Veteran was advised to avoid running or any activities that cause bending of the knees for the following six weeks.  Another August 2006 treatment record notes the Veteran's complaints of left knee pain along the medial aspect.  The Veteran reported that his knee brace was beneficial.  He noted that he worked at a job where he had to stand for prolonged periods of time.  Physical examination of the extremities revealed no edema, cyanosis, or clubbing.  There was no effusion in the left knee, and the joint was stable.  There was no tenderness of the medial aspect and range of motion of the left knee was intact.  The diagnosis was left knee arthralgia.

August 2007 private treatment records note the Veteran's complaints of left knee pain.  An August 2007 Army National Guard record reflects that the Veteran was given a physical profile for his degenerative joint disease of the left knee.  

VA treatment records from September 2007 to October 2007 reveal complaints of and treatment for a left knee disorder.  September 2007 treatment records note the Veteran's complaints of continued left knee pain.  He wore a brace on the left knee and requested refills of creams.  An October 2007 treatment record reflects the Veteran's complaints of left knee pain which caused difficulty walking and ascending or descending stairs.  He also indicated that he had stiffness and discomfort while sitting or inactive for long periods of time.  The diagnosis was left knee arthralgia.  In October 2007, the Veteran was referred to physical therapy for evaluation for an assistive device for ambulation.  The Veteran was issued an adjustable cane.  

A November 2007 private treatment record reported that the Veteran had multiple lesions in the knee.  On examination, there was laxity to an anterior drawer test, but varus or valgus instability was not shown.  X-rays were reported to show significant arthritic changes of the left knee.  The examiner reported that the Veteran should limit his physical activities, including running and crawling.  The examiner indicated that the Veteran could ride a bike or swim, but activities such as carrying heavy packs, climbing, and getting in defensive position should be eliminated from his requirements.

Army National Guard records from December 2007 note that the Veteran had knee pain with significant limitations.  He was given a permanent profile and was prohibited from running under load, walking under load, and performing the Army physical fitness test.

In January 2008, the Veteran underwent a VA joints examination.  The Veteran reported that he underwent left knee surgery to repair his meniscus in 2003.  The Veteran used a cane occasionally for walking.  There were no symptoms of constitutional arthritis or incapacitating episodes of arthritis.  The Veteran reported that he was only able to stand for three to eight hours with short rest periods, and noted that he could only walk 1/4 of a mile.  He complained of symptoms including giving way, pain, stiffness, effusion, weakness, and severe weekly flare-ups of joint disease.  He denied deformity, dislocation or subluxation, locking episodes, and inflammation.  The Veteran surmised that his flare-ups limited motion and other functional impairment by 50 percent.  Physical examination revealed an antalgic gait.  Range of motion of the left knee revealed flexion to 100 degrees, with pain at 97 degrees.  After repetitive use, flexion was limited to 95 degrees by pain.  There was extension to zero degrees, with no additional limitation of motion after repetitive use.  There was no loss of a bone or part of a bone and no inflammatory arthritis.  There was no joint ankylosis.  There was edema, tenderness, and painful movement, as well as meniscus abnormality.  However, examination did not show bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, or patellar abnormality.  A McMurray's test was negative.  X-rays of the left knee showed mild degenerative joint disease involving the medial femorotibial joint and patellofemoral joint associated with possible small suprapatellar joint effusion, as well as bipartite left patella.  The diagnoses were mild degenerative joint disease of the medial femortibial joint and patellofemoral joint with small suprapatellar joint effusion and bipartite left patella.  The examiner indicated that the Veteran's left knee disorder had significant effects on his occupation, including increased absenteeism.  There were also severe effects on his ability to exercise and engage in sports and recreation.  There were mild effects on his ability to perform chores, traveling, bathing, and dressing, and there were no effects on toileting and grooming. 

In an August 2008 statement, the Veteran indicated that due to his left knee problems, he was unable to meet the physical standards and perform certain duties for the Army National Guard.  He also noted that his disability impacted his employment, as his position required him to stand for long periods of time.  He stated that he was making every effort to pursue a position that required less standing.  In an August 2008 lay statement, the Veteran's daughter reported that the Veteran could not do some of the things that he used to do, including play basketball, run, go on "adventure" trips, and go hiking.  

Private medical treatment records from October 2008 through March 2009 reflect complaints of and treatment for a left knee disorder.  An October 2008 record indicates that the Veteran required pain medication and capsaicin cream for his left knee, and that he was not able to perform all functional activities necessary for soldiers, including moving with a flighting load of at least two miles, constructing an individual fighting position, and performing repetitive three to five second rushes under direct and indirect fire.  Another October 2008 treatment record reflects that x-rays showed a slight advancement of arthritic changes in the knee.  The examiner noted that the Veteran should not be required to get in a position where he had to march or run toward or from the enemy, get down in a squatting position, dig foxholes, etc., and that it was best that he not be in combat because he could not carry out the activities of a foot soldier in combat.  

VA treatment records from February 2009 note the Veteran's continued complaints of and treatment for left knee pain.  A February 2009 record indicates left knee tenderness, but 5/5 strength.  

In February 2011, the Veteran underwent another VA joints examination.  He complained of severe aching and sharp pain to the left knee that was worsened with standing and weight bearing.  He also reported stiffness, swelling, and giving out at least once per day.  The Veteran noted flare-ups once per week.  He had no functional impairments.  He indicated that he was treating his left knee disorder with Advil and Acetaminophen.  The Veteran reported symptoms, including instability, stiffness, effusions, swelling, and decreased speed of joint motion.  He denied deformity, giving way, pain, weakness, dislocation or subluxation, locking episodes, and incoordination.  He also indicated that he had weekly severe flare-ups which lasted for hours.  He noted that precipitating factors included overexertion and prolonged standing.  The Veteran's reported that his flare-ups caused difficulty with weight bearing and stooping.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The Veteran was able to stand for up to one hour and walk one to three miles.  

Physical examination revealed the Veteran's gait was antalgic.  There was no evidence of abnormal weight bearing and no loss of a bone or part of a bone.  There was no inflammatory arthritis.  Examination showed bony joint enlargement, crepitus, tenderness, abnormal motion, and guarding of movement.  There were also clicks or snaps, but no bumps consistent with Osgood-Schlatter's disease, no mass behind the knee, no grinding, no instability, and no patellar or meniscus abnormality.  Range of motion of the left knee revealed flexion to 110 degrees and extension to 0 degrees.  There was evidence of pain with active range of motion.  There was no objective evidence of pain following repetitive motion and no additional limitations after repetitions of range of motion of the left knee.  There was no joint ankylosis.  X-rays of the left knee showed patellofemoral degenerative change, with small joint effusion and no fracture or dislocation.  The diagnosis was patellofemoral degenerative arthritis and small joint effusion.  The examiner noted that the Veteran's left knee disorder had significant effects on his usual employment, and caused weakness, fatigue, decreased strength, and pain.  The examiner also indicated that the Veteran's left knee disorder prevented the Veteran from playing sports, had severe effects on his ability to exercise, had moderate effects on his ability to perform chores, shopping, recreation, traveling, toileting, and driving, and had no effects on his feeding, bathing, or grooming.

During a November 2011 hearing before the Board, the Veteran testified that treatment for his left knee disorder included pain medication and home therapy.  He stated that his knee gave out, and reported stiffness, weakness, and pain.  He indicated that he wore a knee brace and used a cane, and that he had taken time off from work due to his left knee disorder.  He also stated that his doctor told him that he will need a total knee replacement at some time in the future.  The Veteran noted that his knee prevented him from running and affected his gait.
The Veteran's current 10 percent evaluation is based on limitation of knee flexion under Diagnostic Code 5260, which contemplates limitation of flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  Id.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2011). 

The evidence of record reflects left knee flexion to 100 degrees, with pain at 97 degrees and limited flexion to 95 degrees after repetitive motion.  The evidence also shows left knee flexion limited to 110 degrees, 118 degrees, 120 degrees, and 130 degrees.  As the evidence does not reflect left knee flexion limited to 30 degrees or less, even with consideration of flexion limited by pain and flexion after repetitive motion, an increased rating for a left knee disorder under Diagnostic Code 5260 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5260.  

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA General Counsel has held that separate ratings may be assigned for limitation of flexion and limitation of extension for a disability of the same joint.  VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).  Limitation of extension is assigned a noncompensable rating if limited to 5 degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  However, the evidence fails to show that the Veteran's left knee extension has been limited to more than zero degrees at any point during the appeal period.  In this regard, the Veteran's left knee had extension to zero degrees during the March 2004 VA examination, in January 2005, at the September 2005 VA examination, in March 2006, in August 2006, during a January 2008 VA examination, and during a February 2011 VA examination.  Therefore, as the evidence fails to show limitation of left knee extension to a compensable degree, a separate rating under Diagnostic Code 5261 is not warranted.   

In addition, as the objective evidence of record does not demonstrate left knee ankylosis or impairment of the fibula, tibia, or femur, an increased evaluation for a left knee disorder is not warranted on those bases.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2011).  Moreover, a rating in excess of 10 percent for a left knee disorder is not permitted for genu recurvatum, as there is no evidence of that manifestation.  38 C.F.R. § 4.71a, Diagnostic Codes 5263 (2011). 

The Board has also considered whether an increased evaluation is warranted under Diagnostic Codes 5258 and 5259.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2011).  In that regard, Diagnostic Code 5258 provides for the assignment of a 20 percent evaluation when there is evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion to the joint.  Although the Veteran underwent left knee meniscus repair surgery in 2003, there is no evidence of dislocation of the meniscus or any episodes of "locking" to the joint.  In this regard, the objective examinations of record have failed to note dislocation or any other abnormality of the meniscus.  Accordingly, a rating under Diagnostic Code 5258 is not warranted.  Further, although the Veteran underwent left knee meniscus repair surgery in 2003, an evaluation in excess of 10 percent is not provided for under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  Accordingly, an increased evaluation is not warranted under Diagnostic Code 5259.  

The Board has also considered whether the service-connected left knee disorder is entitled to a separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997);VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  However, the evidence fails to demonstrate that the Veteran's left knee disability results in such impairment.  In this regard, the Board acknowledges the March 2006 private medical treatment record which reported left knee ligamentous instability with anterior drawer test, but no instability to varus or valgus stress test, and concluded that the left knee had symptoms of "moderate instability."  Similarly, in a November 2007 private treatment record, the left knee had laxity to anterior drawer test, but no varus or valgus instability.  Although there is evidence of left knee instability with anterior drawer test, which reflects anterior or posterior instability, there is no evidence that the Veteran has lateral instability, as the evidence consistently shows that varus and valgus stress produced no instability of the knee.  The Board also acknowledges the Veteran's reports of his left knee giving out and left knee instability.  However, the objective evidence fails to demonstrate recurrent subluxation or lateral instability, as all diagnostic testing on physical examination has been negative.  Therefore, while the Veteran reports instability in the left knee and some giving way, the objective evidence does not demonstrate lateral instability or recurrent subluxation.  Accordingly, a separate evaluation under Diagnostic Code 5257 is not warranted.

In addition, the Board has considered whether an increased rating is warranted for arthritis.  38 C.F.R. § 471a. Diagnostic Codes 5003, 5010 (2011).  Although there is objective evidence of left knee degenerative arthritis, confirmed by x-rays, Diagnostic Codes 5003 and 5010 require that the arthritis be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specified joint or joints involved.  In this case, the Veteran's left knee disorder is already evaluated under the diagnostic code for limitation of flexion, and as discussed above, an increased evaluation is not warranted for limitation of flexion or limitation of extension of the left knee.  To assign a separate 10 percent rating under Diagnostic Codes 5003 or 5010 based on limitation of motion would compensate the Veteran for the same symptoms already considered in his current evaluation and violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Accordingly, a separate evaluation is not warranted under Diagnostic Codes 5003 or 5010.

The Board has also considered whether a separate evaluation is warranted for the Veteran's left knee scar.  However, a separate rating was awarded for the Veteran's left knee scar by a December 2005 rating decision, and a 10 percent evaluation for the scar, effective January 6, 2005.  The Veteran did not appeal that decision.  

Further, the Board has considered whether there is any additional functional loss not contemplated in the currently assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Board acknowledges that the Veteran reported pain, weakness, stiffness, lack of endurance, fatigability, swelling, giving way, effusion, and severe weekly flare-ups.  The Veteran also indicated that he wore a knee brace and used a cane.  As noted above, the January 2008 VA examiner found left knee flexion limited by pain to 97 degrees and by repetitive use to 95 degrees.  There is no evidence of record suggesting that left knee extension was additionally limited by pain or by repetitive use.  Moreover, the February 2011 VA examiner found that although there was pain with left knee motion, there was no objective evidence of pain after repetitive motion or additional limitation of motion after repetitive motion.  In addition, the February 2011 VA examiner stated that the Veteran's left knee disorder caused no functional impairments.  As mentioned above, the evidence of record must demonstrate left knee flexion to 30 degrees or less to warrant a rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Despite the presence of symptoms other than pain, the Board finds that the Veteran's left knee symptomatology does not result in additional limitation of motion of the left knee to warrant a rating in excess of 10 percent under Diagnostic Code 5260.  Accordingly, a rating in excess of 10 percent for the Veteran's service-connected left knee is not warranted on the basis of functional loss.  

After a thorough review of the evidence of record, the Board concludes that the Veteran is not entitled to an increased rating in excess of 10 percent for his service-connected left knee disorder.  The Veteran's left knee disorder is manifested by subjective complaints of pain, weakness, stiffness, lack of endurance, soreness, fatigability, swelling, giving way, and aching.  The objective evidence reflects that left knee crepitus; a slight limp; flexion to 95 degrees and extension to 0 degrees, even with consideration of pain as a result of repetitive motion and flare-ups; no evidence of recurrent subluxation or lateral instability, ankylosis, impairment of the tibia or fibula, or genu recurvatum, for the entire appeal period.  Hart, 21 Vet. App. at 507.  Although there is evidence that the Veteran underwent a left knee meniscus repair in 2003, the evidence does not show dislocation of the semilunar cartilage.  


Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's left knee disorder is not so unusual or exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which the Veteran's left knee disorder is evaluated specifically contemplates the level of impairment caused by that disability.  Id.  The Veteran's left knee disability was evaluated under to 38 C.F.R. § 4.71a, for limitation of motion, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As demonstrated by the evidence of record, the Veteran's left knee disorder is manifested by flexion to 95, 110, 118, 120, and 130 degrees with subjective reports of pain and extension limited to 0 degrees.  When comparing the Veteran's symptoms with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's left knee disorder are not inadequate.  Ratings in excess of the currently assigned rating are provided for certain manifestations of the knee disorder, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's left knee disorder more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of those assigned at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. at 507.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left knee disorder, the evidence shows no distinct periods of time during which the Veteran's left knee disorder has varied to such an extent that a rating greater or less than that assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for an increased rating in excess of that assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected left knee disorder.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time. 


ORDER

The appeal as to the issues of entitlement to service connection for arthritis of the right upper foot and entitlement to service connection for arthritis of the bilateral shoulders is dismissed. 

An increased rating for a left knee disorder is denied.


REMAND

The Veteran seeks service connection for a cervical spine disorder.  The Veteran contends, and the evidence shows, that the Veteran injured his neck in June 2007 while serving in the Alabama Army National Guard.  However, that injury occurred after the Veteran's period of active military service, and the evidence of record does not provide the dates corresponding to the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Accordingly, it is impossible for the Board to determine whether the Veteran's neck injury occurred during a period of ACDUTRA or INACDUTRA.

The evidence of record does not indicate that VA has made any attempts to locate the Veteran's service personnel records.  Accordingly, a remand is required so that an attempt can be made to obtain any service records which would verify the dates of the Veteran's periods of ACDUTRA and INACDUTRA.  38 C.F.R. § 3.159(c)(2). 

If the Veteran's periods of ACDUTRA or INACDUTRA correspond with his neck injury in June 2007, the RO should provide the Veteran with a VA examination addressing the etiology of his current cervical spine disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the National Personnel Records Center and all other appropriate sources to obtain the Veteran's complete service personnel records in order to identify his various periods of ACDUTRA and INACDUTRA.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  If the Veteran's ACDUTRA or INACDUTRA corresponds with his neck injury in June 2007, the Veteran must be afforded an appropriate VA examination to ascertain the etiology of his cervical spine disorder.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must state whether any current cervical spine disorder is related to the Veteran's military service, or to any incident therein.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The VA examination report obtained must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


